Case 2:20-cv-00250-JRG Document 80 Filed 07/06/21 Page 1 of 2 PageID #: 1748




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

VISTA PEAK VENTURES, LLC,                          §
                                                   §
                Plaintiff,                         §   CIVIL ACTION NO. 2:20-CV-00250-JRG
                                                   §
v.                                                 §
                                                   §
HANNSTAR DISPLAY CORPORATION,                      §
HANNSPREE, INC.,      HANNSPREE                    §
EUROPE HOLDINGS B.V., HANNSPREE                    §
EUROPE GMBH, HANNSTAR DISPLAY                      §
(NANJING)          CORPORATION,                    §
HANNSPREE    DISPLAY   (NANJING)                   §
CORPORATION,                                       §
                                                   §
                Defendants.                        §

                      ORDER APPOINTING TECHNICAL ADVISOR
       The Court hereby appoints Mr. David Keyzer as the Court’s technical advisor in this case

with his fees and expenses to be assessed equally between Plaintiff and Defendants and timely

paid as billed. Mr. Keyzer’s contact information is as follows:

       David Keyzer
       Law Office of David Keyzer, P.C.
       916-243-5259 (office)
       5170 Golden Foothill Parkway
       El Dorado Hills, CA 95762
       Email: david@keyzerlaw.com

       The parties are ORDERED to send courtesy copies of claim construction briefs, exhibits,

and technology tutorials (“claim construction materials”) no later than one business day after their

filing in PDF form to david@keyzerlaw.com. If the document was filed with the Court, the copy

must include the CM/ECF header.
Case 2:20-cv-00250-JRG Document 80 Filed 07/06/21 Page 2 of 2 PageID #: 1749




  So ORDERED and SIGNED this 6th day of July, 2021.




                                           ____________________________________
                                           RODNEY GILSTRAP
                                           UNITED STATES DISTRICT JUDGE
